EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2; FFO PER DILUTED SHARE INCREASES 18% Houston, TEXAS (November 3, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, 2011. Funds From Operations (“FFO”) FFO for the third quarter of 2011 totaled $0.77 per diluted share or $58.8 million, as compared to $0.65 per diluted share or $46.7 million for the same period in 2010, an increase of 18% per diluted share. FFO for the nine months ended September 30, 2011 totaled $1.89 per diluted share or $143.3 million, as compared to $1.98 per diluted share or $140.4 million for the same period in 2010.FFO for the nine months ended September 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to the sale of an available-for-sale investment; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the nine months ended September 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $11.8 million or $0.16 per diluted share for the third quarter of 2011, as compared to $1.7 million or $0.02 per diluted share for the same period in 2010. For the nine months ended September 30, 2011, Camden reported EPS of $2.5 million or $0.03 per diluted share, as compared to $6.1 million or $0.09 per diluted share for the same period in 2010.EPS for the nine months ended September 30, 2011 included: a $0.41 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the nine months ended September 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,309 apartment homes included in consolidated same property results, third quarter 2011 same property NOI increased 7.4% compared to the third quarter of 2010, with revenues increasing 6.3% and expenses increasing 4.6%.On a sequential basis, third quarter 2011 same property NOI increased 0.9% compared to the second quarter of 2011, with revenues increasing 2.1% and expenses increasing 3.9% compared to the prior quarter.On a year-to-date basis, 2011 same property NOI increased 6.8%, with revenues increasing 5.1% and expenses increasing 2.6% compared to the same period in 2010. Same property physical occupancy levels for the portfolio averaged 95.0% during the third quarter of 2011, compared to 94.3% in the third quarter of 2010 and 94.8% in the second quarter of 2011. The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the quarter, the Company acquired 30 acres of land in Atlanta, GA for approximately $40 million, which it intends to utilize for future development. Camden also completed the acquisition of a 240-home apartment community in San Antonio, TX during the quarter for approximately $15 million through one of its discretionary investment funds (“Funds”), in which it owns a 20% interest.Subsequent to quarter-end, the Company acquired five additional communities with 1,488 apartment homes located in Houston, TX for approximately $136 million through its Funds. Development Activity Lease-up was completed during the third quarter at Camden Ivy Hall, a $17 million joint venture community which is currently 94% occupied.Lease-ups began during the quarter at two wholly-owned communities:Camden LaVina in Orlando, FL, which is currently 35% leased; and Camden Summerfield II in Landover, MD, which is currently 19% leased. Construction continued during the quarter on six wholly-owned development communities:Camden LaVina in Orlando, FL, a $60 million project with 420 apartment homes; Camden Summerfield II in Landover, MD, a $30 million project with 187 apartment homes; Camden Royal Oaks II in Houston, TX, a $14 million project with 104 apartment homes; Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase Park in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes, and Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes. Subsequent to quarter-end, the Company began construction on two additional wholly-owned development communities:Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes. Equity Issuance During the third quarter, Camden issued 506,200 common shares through its at-the-market (“ATM”) share offering programs at an average price of $65.76 per share, for total net consideration of approximately $32.7 million.Year-to-date Camden has issued 1,127,898 common shares through its ATM programs at an average price of $63.13 per share, for total net consideration of approximately $69.9 million. Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.70 to $2.74 per diluted share, and full-year 2011 EPS is expected to be $0.24 to $0.28 per diluted share.Fourth quarter 2011 earnings guidance is $0.81 to $0.85 per diluted share for FFO and $0.20 to $0.24 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 5.2% and 5.6%, expense growth between 2.75% and 3.25%, and NOI growth between 6.75% and 7.25%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Camden expects to issue earnings guidance for 2012 in conjunction with its fourth quarter 2011 earnings release on February 2, 2012. Conference Call The Company will hold a conference call on Friday, November 4, 2011 at 11:00 a.m. Central Time to review its third quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 9252989, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 202 properties containing 68,979 apartment homes across the United States.Upon completion of 10 properties under development, the Company's portfolio will increase to 71,776 apartment homes in 212 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income (loss) Fee and asset management Interest and other income (loss) ) Income (loss) on deferred compensation plans ) Total non-property income (loss) ) Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense (benefit) on deferred compensation plans ) Total other expenses Loss on discontinuation of hedging relationship - - ) - Gain on sale of properties, including land - - Gain on sale of unconsolidated joint venture interests - - - Equity in loss of joint ventures ) Income from continuing operations before income taxes Income tax expense - current ) Income from continuing operations Income from discontinued operations - - Net income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income Other comprehensive income Unrealized loss on cash flow hedging activities - ) ) ) Reclassification of net losses on cash flow hedging activities Unrealized gain on available-for-sale securities, net of tax - - Reclassification of gain on available-for-sale investment to earnings, net of tax - - ) - Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, FUNDS FROM OPERATIONS Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - - Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (b) Total operating apartment homes in operating properties (end of period) (b) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the nine months ended September 30,2011. (b) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development, including land Investments in joint ventures Properties held for sale, including land - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates - - - Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Treasury shares, at cost ) Accumulated other comprehensive income (loss) (c) 93 ) ) ) Total common equity Noncontrolling interest Total equity Total liabilities and equity (a) Includes: net deferred charges of: (b) Includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments, unrealized gain on post retirement obligations and unrealized gain on available-for-sale securities, net of tax, if any. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Nine Months Ended September 30, September 30, Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - - Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the nine months ended September 30,2011. Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 4Q11 Range 2011 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected difference between fully diluted EPS and FFO shares ) Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Recognized (gain) on sale of unconsolidated joint venture interests ) ) Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Nine Months Ended September 30, September 30, Net income attributable to common shareholders Less: Fee and asset management income ) Less: Interest and other (income) loss ) ) ) Less: (Income) loss on deferred compensation plans ) ) ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans ) Less: Gain on sale of properties, including land - - ) ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures Plus: Loss on discontinuation of hedging relationship - - - Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Less: Income from discontinued operations - ) - ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities 83 - 83 - Other ) ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended Nine Months Ended September 30, September 30, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Plus: Real estate depreciation from discontinued operations - - Less: Gain on sale of properties, including land - - ) ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures Plus: Loss on discontinuation of hedging relationship - - - EBITDA
